CARLAND, Circuit Judge.
In this case appellant by leave of court filed an intervening petition in the case of Claude Hallowell, a Minor, by Alfred Hallowed, His Father and Next Friend, v. United States, pending in the United States District Court, District of Nebraska. The District Court, on hearing the Hallowed Case, dismissed the same upon the merits, and also the intervening petition. As the disposal by the trial court of the Hallowed Case was in accordance with our decision this date rendered in the case of Chase v. United States, 261 Fed. 833,-C. C. A.--, there was no error committed by the court below in dismissing the intervening petition of Butler.
Decree affirmed.